Mr. Justice Cartwright delivered the opinion of the court: On October 12, 1896, George Leidig was the owner of lot 5 and part of lot 6, in block 53, in the city of Vandalia, improved with a brick store building and several outbuildings. He owned a stock of general merchandise and carried on business in the store room on the first floor, and appellant, Emma Shepley, his daughter, with her husband and family, lived in the second story. On that day said George Leidig and wife conveyed said real estate to his said daughter, the appellant, for the expressed consideration of one dollar, love and affection and other good considerations. At the same time appellant and her husband re-conveyed the property to said George Leidig for the expressed consideration of $5000, but no consideration was in fact paid for either transfer. The deed to appellant from her father was recorded, but the deed of re-conveyance was not recorded in the lifetime of George Leidig. He died October 12, 1899, and the deed was afterward found in his desk at the store among other papers which belonged to him, and was then recorded. Appellant filed her bill in this case to set aside as a cloud upon her title this conveyance back to her father,Tand also a certain mortgage which she alleged had been paid. The bill was answered and a cross-bill for partition was filed by the minor defendants, claiming that the property was owned by George Leidig and descended to his heirs. Robert Leidig, one of the heirs, having become of age, filed a second cross-bill for partition. Each of the cross-bills was answered by the complainant in the original bill and the cause was heard. A decree was entered finding that the title to the property was in George Leidig at his death, and not in complainant, and dismissing her bill, ordering a partition of the lands under the first cross-bill and dismissing the second cross-bill of Robert Leidig. Complainant alleged that she obtained title to the property by the deed from her father; that in making the re-conveyance to him she did not know that she was executing a deed but simply signed such papers as were presented to her, and that her father did not receive and accept the deed as conveying title to him. There is no evidence whatever as to complainant’s deed to her father, except that it was made, acknowledged and delivered and was found among his papers after his death. The deed was effective to re-convey the title, and there is no evidence that complainant did not know what she was doing or that her father did not accept the deed as a conveyance. At the time George Leidig made the conveyance to complainant he had a wife, Elizabeth Leidig, and five children, all of whom were minors except complainant, and when he made the deed in question he executed four other deeds without consideration, conveying by the five deeds substantially all of his property to his children'. The deeds were all filed for record on the same day. The other children retained the several pieces of property conveyed to them, and the only real objection to the re-conveyance is, that it will cause complainant to share the property of her father unequally with the other children. If that result must follow, the law is powerless to relieve her under the evidence in the case. After the conveyances were made, complainant continued to occupy the rooms upstairs, and her father carried on the business in the store room until about six months before his death. The land he had deeded to his son Robert was then sold for $4000, and he took the money and turned over the stock to Robert, and Robert was to pay each of his younger brothers $500. On two occasions after the conveyance to complainant, while the title of record stood in her and her re-conveyance was not recorded, her father borrowed money on the premises and procured complainant and her husband to execute mortgages, telling the lenders that the property belonged to the complainant and that she would sign the mortgages. He told some persons that he had given complainant the store building, while he told others that it belonged to him. There is evidence that he was involved in some way in a bank that had become insolvent, having liabilities to be met, and that he told his sister when his deeds were made that he made them on account of the bank trouble, and that if she was not in the same trouble he would have deeded the property to her. His inconsistent statements are not sufficient to show that he did not accept the deed as a conveyance. The decree of the circuit court is affirmed. Decree affirmed.